Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 14, 2014

                                           No. 04-14-00484-CV

       IN RE CAPITOL COUNTY MUTUAL FIRE INSURANCE COMPANY, INC.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        Relator filed this petition for writ of mandamus on July 8, 2014. On August 13, 2014,
relator filed an unopposed motion to dismiss the petition for writ of mandamus on the basis that
the issues raised in the mandamus proceeding have been rendered moot by the parties’ agreement
in the underlying matter.

         Relator’s unopposed motion to dismiss the petition for writ of mandamus is GRANTED.
This original mandamus proceeding is DISMISSED AS MOOT. This court’s opinion will issue
at a later date.

           It is so ORDERED on August 14th, 2014.

                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1
  This proceeding arises out of Cause No. 2013-CI-14402, styled Albertha Stiff v. Capitol County Mutual Fire
Insurance Co., pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.